Citation Nr: 1339564	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  10-23 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, Missouri


THE ISSUE

Entitlement to payment or reimbursement of ambulance expenses incurred on October 6, 2009.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from June 1980 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs Medical Center (VAMC) in Columbia, Missouri.

This case was previously before the Board in November 2012 and remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the mandates of the November 2012 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that the appellant's virtual VA claims file and VBMS contains evidence added after the last supplemental statement of the case in February 2013.  However, the evidence includes treatment for a back disability and the appellant's service treatment records.  The evidence is not pertinent to the current issue before the Board.  Thus, the Board finds that there is no prejudice to the appellant in proceeding to adjudicate this appeal.


FINDINGS OF FACT

1.  The appellant was transferred via ambulance from Pershing Memorial Hospital in Brookfield, Missouri, to the VAMC in Columbia, Missouri, on October 6, 2009.

2.  The appellant is ineligible for reimbursement under 38 U.S.C.A. § 1728.

3.  A prudent lay person would have reasonably expected that a delay in seeking immediate medical attention would have been hazardous to life or health and a VA facility was not feasibly available, prior to his admittance to the VAMC in Columbia, Missouri.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement for the cost of ambulance expenses incurred on October 6, 2009, have been met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Notice and Assistance

The claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (2007). 



II.  Legal Criteria

The appellant contends that he is entitled to payment or reimbursement of ambulance expenses incurred on October 6, 2009.  The appellant was transported via ambulance from Pershing Memorial Hospital in Brookfield, Missouri, to the VAMC in Columbia, Missouri.  

38 U.S.C.A. § 111 provides the criteria for VA payment for beneficiary travel.  The Agency of Original Jurisdiction denied the appellant's claim because the appellant is not service-connected and is required to pay for beneficiary travel based on his income.  

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002).  The Board will first address the provisions of 38 U.S.C.A. § 1728, and if necessary, discuss 38 U.S.C.A. § 1725, the Veterans Millennium Health Care and Benefits Act.

Under 38 U.S.C.A. § 1728, VA may reimburse a Veteran for reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the Veteran, if other requirements discussed below are met. Generally, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care.  38 C.F.R. § 17.52.

38 U.S.C.A. § 1728 provides that VA may pay or reimburse Veterans for hospital care or medical services for the customary and usual charges of emergency treatment (including travel and incidental expenses under the terms and conditions set forth in 38 U.S.C.A. § 111) where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728. See 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1000-17.1008 (2013).  

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill made various changes to Veteran's mental health care and also addresses other health care related matters. The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  In addition, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.

The amended law expands the meaning of "emergency treatment" under section 1725(f)(1) by stating:

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--

(A) When Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until--

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

See 38 U.S.C.A. § 1725 (West 2002 & Supp. 2013).

Effective January 20, 2012, VA regulations implementing 38 U.S.C.A. § 1725 and § 1728 were amended to conform to the statutory changes.  See 76 Fed. Reg. 79,067 - 79,072 (December 21, 2011).  The amendments affected the following Title 38 regulations: 38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, and 17.1008.  

Pursuant to 38 C.F.R. § 17.1002(a)-(h) (2012), to be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under the statute and the implementing regulations, the Veteran must satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for Veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e)  The Veteran is financially liable to the provider of emergency treatment for that treatment;

(f)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole, the Veteran's liability to the provider; and

(h)  The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002(a)-(h) (2013).

All of the above elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002(a)-(h) are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991).

The current version of 38 C.F.R. § 17.1002 also provides that payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication . . will be made only if all of the following conditions are met."  38 C.F.R. § 17.1002 (2013).  Thus, 38 C.F.R. § 1725 is applicable to ambulance services.


III.  Analysis

The Board finds that reimbursement is warranted under 38 U.S.C.A. § 1725 for the ambulance expenses incurred on October 6, 2009.  Initially, the Board notes that the appellant is not service-connected for any disability.  The evidence also does not show that he participated in a vocational rehabilitation program.  Therefore, the provisions of 38 U.S.C.A. § 1728 do not apply.  38 U.S.C.A. § 1728 ( 2013).  

On October 6, 2009, the appellant presented at the Emergency Room of Pershing Memorial Hospital with chest pain.  In a February 2010 notice of disagreement, the appellant's wife stated that the appellant had two coronary stents in place and a history of myocardial infarction in 1997.  On October 6, 2009 after a brief walk, he suffered chest pain radiating down his left arm.  She stated that she drove him to the local hospital where he underwent the normal cardiac work-up/protocol.  Because of his history and experience, the appellant's wife stated that the treating physician thought it was appropriate for him to see his cardiologist.  The appellant's wife stated that "the local treating physician that night called VAMC-Columbia and spoke with the cardiologist on call.  They (the attending and consulting doctors) deemed it necessary to my husband to be transferred immediately . . . by ambulance ... He had IV fluids in place, oxygen, and cardiac monitoring."  

An October 6, 2009, Pershing Memorial Hospital record reflects that the appellant complained of burning chest pain radiating down his left arm while walking.  He stated that the "pain feels like the last time he had to have a stent."  Additional notes indicated that the appellant remained pain free at this time and that a doctor was calling VA regarding patient.  The note indicated that the appellant was transferred to the Columbia VAMC.  The clinical impression was acute chest pain, unstable angina.  In a patient transfer form, the Pershing Memorial Hospital physician noted that the "patient may be at risk for deterioration from or during transport."  The transfer form also noted that it had been explained to the appellant that "it is recommended for medical reasons that I be transferred to another health care facility."  

A VA ER physician telephone note from October 6, 2009 reflects that the appellant had "presented to an outside hospital with chest pain on exertion, has had prior cardiac history and states this feels like his previous cardiac event."  The note indicated that the appellant was "stable for transport, will have patient transferred to ER to ensure stability for the floor.  The record noted that "Veteran was advised to stop at local Emergency Room."  A record dated October 7, 2009, a few hours later, noted that he was admitted to the floor for further evaluation.  Additional records from his treatment at VA have not been associated with the claims file.  However, in a May 2010 substantive appeal, the appellant's wife stated that the appellant had a clogged coronary artery and received a new stent.  The appellant's wife also noted that the ER bill for Pershing Hospital was paid by VA.

An October 6, 2009 Linn County Ambulance record reflects that response was "emergency transfer."  The record narrative reported that appellant's history of reporting to Pershing Hospital emergency room with complaints of chest pain.  The record noted that the appellant "was transported to the Harry S. Truman Memorial Veterans Hospital and released to staff.  Destination was selected by patient's physician.  Patient required use of stretcher.  Ambulance transportation was medically necessary.  Transfer was due to emergency situation.  The patient was transported to the nearest facility."  

The Board finds that the conditions for reimbursement set forth in 38 C.F.R. §§ 17.1002-1003 are met.  Emergency services were provided by a county ambulance, satisfying part (a) of 38 C.F.R. § 17.1002.  

The Board finds that the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, satisfying (b) of 38 C.F.R. § 17.1002.  The appellant reported chest pain similar to pain he had experienced before requiring previous stents and went to a local non-VA emergency room.  The appellant's wife has stated that the appellant was reimbursed for the services at Pershing Memorial Hospital.  Although this has not been documented in the claims file, the appellant has not filed a claim for those expenses and the Board finds the appellant's wife's statement to be credible.  The doctor at Pershing Memorial Hospital spoke to a VA cardiologist.  VA treatment records reflect that the appellant was transferred to the VA facility and admitted for observation.  In the patient transfer form, the Pershing Memorial Hospital physician noted that the "patient may be at risk for deterioration from or during transport."  The October 9, 2006 VA telephone record noted that the appellant was "stable for transport, will have patient transferred to ER to ensure stability for the floor.  The record noted that "Veteran was advised to stop at local Emergency Room."  In a May 2010 substantive appeal, the appellant's wife stated that the appellant had a clogged coronary artery and received a new stent.  The October 6, 2009 ambulance record reflects that the response was for: "Ambulance transportation was medically necessary.  Transfer was due to emergency situation."  The Board finds that the appellant's heart pain was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate attention would have been hazardous to life or health.  

The Board also finds that going to a VA facility beforehand would not have been considered reasonable by a prudent layperson.  The appellant was experiencing chest pain and had a history of several heart stents and a myocardial infarction.  The ambulance record indicates that the appellant has a home address that is approximately 10 miles from the Pershing Memorial Hospital.  In contrast, the Columbia, Missouri, VAMC is approximately 91 miles from the appellant's home.  Additionally, October 6, 2009, VA telephone note indicated that the "Veteran was advised to stop at local Emergency Room."  Thus, the Board finds that it was not feasible for the appellant to go to the VA facility before going to Pershing Memorial Hospital and his subsequent ambulance transfer.  38 C.F.R. § 17.1002(c).  

VA treatment records from June 2009 indicate the appellant received outpatient treatment at a VA facility.  Thus, at the time the emergency treatment was furnished, the appellant was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  38 C.F.R. § 17.1002(d).  

The appellant is financially liable to the provider of the ambulance services, satisfying 38 C.F.R. § 17.1002(e).  The evidence also indicates the appellant has no  coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  In the notice of disagreement, the appellant's wife stated that her husband had no insurance or Medicaid.  The bill for the ambulance services and other information of record does not indicate the appellant has any insurance coverage.  Thus, part (f) of 38 C.F.R. § 17.1002 has been met.  

The condition was not caused by an accident or work-related injury.  38 C.F.R. § 17.1002(g).  The appellant is also not eligible for reimbursement under 38 U.S.C.A. § 1728, as discussed above.  38 U.S.C.A. § 17.1002(h) (2013).  

Based on the evidenced of record, the Board finds that the appellant is entitled to reimbursement of ambulance expenses incurred on October 6, 2009 under 38 C.F.R. § 17.1002.  The evidence demonstrates that the appellant was transferred by ambulance from a private hospital to a VA Medical Center due to a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Although the appellant's full in-patient VA treatment records have not been associated with the claims file, the Board finds the appellant's wife's statement that her husband had a blocked coronary artery and received a new cardiac stent to be credible.  The Board also finds that going to a VA facility before going to Pershing Memorial Hospital would not have been considered reasonable by a prudent layperson.  The appellant was enrolled  in the VA health care system within 24 months of the incident.  He is also financially liable to the provider of the ambulance services and has no other healthcare provider.  Significantly, the appellant has stated that the treatment at Pershing Memorial Hospital was reimbursed by VA.  See May 2010 substantive appeal.  Thus, the ambulance services were associated with emergency treatment at Pershing Memorial Hospital.  The Board concludes that payment or reimbursement of unauthorized expenses incurred for emergency transportation to the Columbia, Missouri, VAMC, is warranted under 38 U.S.C.A. § 1725 (2013).


ORDER

Entitlement to payment or reimbursement of ambulance expenses incurred on October 6, 2009, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


